--------------------------------------------------------------------------------

Exhibit 10.1



FORM OF EXECUTION VERSION


FIRST AMENDMENT TO THE SUBSCRIPTION AGREEMENT


[___________], 2019


THIS FIRST AMENDMENT TO THE SUBSCRIPTION AGREEMENT (this “Agreement”), made as
of [___________], 2019, is by and among Trinity Sub Inc., a Maryland corporation
(the “Company”), and [___________], a [___________] (the “Subscriber”).


The Subscription Agreement, dated as of August 9, 2019 (the “Subscription
Agreement”), shall be amended as set forth below.  All capitalized terms used
but not defined herein shall have the meanings set forth in the Subscription
Agreement.


WHEREAS, pursuant to the Subscription Agreement, the Company has, among other
things, agreed to issue to the Subscriber concurrently with the Closing a number
of warrants equal to the number of Initial Shares, on the terms and subject to
the conditions contained therein;


WHEREAS, as a condition to the closing of the Transaction, holders of at least
65% of those certain 34,500,000 outstanding public warrants of the SPAC (the
“Public Warrants”), issued pursuant to that certain Warrant Agreement (as
defined in the Merger Agreement), must approve and consent to the Warrant
Amendment Proposal (as defined in the Merger Agreement), whereby the Warrant
Agreement will be amended to remove the anti-dilution provisions contained in
Section 4.1.2 of the Warrant Agreement relating to the payment of cash
dividends, as set forth in Exhibit A;


WHEREAS, to induce holders of the Public Warrants to approve and consent to the
Warrant Amendment Proposal, the SPAC intends to seek to also amend the Warrant
Agreement to provide for a cash payment of $1.60, payable in respect of each
Public Warrant (the “Warrant Cash Payment”), and to reduce the number of shares
of Common Stock for which each Public Warrant will be exercisable, in each case
contingent upon the consummation of the Transaction; and


WHEREAS, the parties desire to amend the terms of the Subscription Agreement to
clarify (i) the exercise mechanics of the warrants to be issued to the
Subscriber by the Company and (ii) that the Warrant Cash Payment will be paid to
Subscriber in respect of the warrants to be issued to the Subscriber by the
Company.


NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:


1.     Amendment of Subscription Agreement.  The Company and the Subscriber
hereby amend the Subscription Agreement as provided in this Section 1, effective
as of the date first set forth above.


1.1 Section 3.c.iii of the Subscription Agreement is hereby deleted and replaced
in its entirety with the following:


“iii. the Company shall have issued to the undersigned, concurrently with the
Closing, a number of warrants equal to the number of the Initial Shares
subscribed by the undersigned (and not including any number of Optional Shares
for which the undersigned has the right to subscribe) (the “Warrants”), with
each Warrant entitling the holder thereof to purchase the number of shares of
Common Stock at the same exercise price as provided in, and otherwise on
substantially the same terms as, those certain 34,500,000 outstanding public
warrants (“Public Warrants”) issued by the SPAC pursuant to that certain Warrant
Agreement (as defined in the Merger Agreement), as amended and  in effect as of
the consummation of the Transaction (other than such differences as may be
attributable to the fact that the Warrants are being issued by the Company to
the undersigned in one or more transactions exempt from registration under the
Securities Act of 1933, as amended);”



--------------------------------------------------------------------------------

FORM OF EXECUTION VERSION


1.2 Section 3.c.vi of the Subscription Agreement is hereby deleted and replaced
in its entirety with the following:


“vi. the undersigned shall have received payment from the Company of a fee (the
“Warrant Equalization Fee”), payable in cash concurrently with the Closing, in
an amount equal to (A) the number of the Warrants acquired by the undersigned
pursuant to this Agreement multiplied by (B) the amount of the cash distribution
payable per each Public Warrant pursuant to Section 7.4.3 of the Warrant
Agreement, as amended and in effect as of the consummation of the Transaction
(provided, however, that the Warrant Equalization Fee shall in no event be less
than $0.30 per Warrant acquired by the undersigned pursuant to this Agreement);”


2.     Miscellaneous Provisions.


2.1 Effectiveness of Subscription Agreement. All provisions of the Subscription
Agreement, except as expressly amended and modified by this Agreement, shall
remain in full force and effect.


2.2  Applicable Law; Submission to Jurisdiction; Waiver of Jury Trial.


2.2.1.      THIS AGREEMENT AND ANY CLAIMS OR CAUSES OF ACTION HEREUNDER BASED
UPON, ARISING OUT OF OR RELATED TO THIS AGREEMENT (WHETHER BASED ON LAW, IN
EQUITY, IN CONTRACT, IN TORT OR ANY OTHER THEORY) OR THE NEGOTIATION, EXECUTION,
PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT, SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE PRINCIPLES OF CONFLICTS OF LAWS THAT WOULD OTHERWISE REQUIRE THE
APPLICATION OF THE LAW OF ANY OTHER STATE.


2.2.2.      EACH PARTY HERETO IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION
OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, THE
SUPREME COURT OF THE STATE OF NEW YORK AND THE FEDERAL COURTS OF THE UNITED
STATES OF AMERICA LOCATED IN THE STATE OF NEW YORK SOLELY IN RESPECT OF THE
INTERPRETATION AND ENFORCEMENT OF THE PROVISIONS OF THIS AGREEMENT AND THE
DOCUMENTS REFERRED TO IN THIS AGREEMENT AND IN RESPECT OF THE TRANSACTIONS
CONTEMPLATED HEREBY, AND HEREBY WAIVES, AND AGREES NOT TO ASSERT, AS A DEFENSE
IN ANY ACTION, SUIT OR PROCEEDING FOR INTERPRETATION OR ENFORCEMENT HEREOF OR
ANY SUCH DOCUMENT THAT IS NOT SUBJECT THERETO OR THAT SUCH ACTION, SUIT OR
PROCEEDING MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN SAID COURTS OR THAT
VENUE THEREOF MAY NOT BE APPROPRIATE OR THAT THIS AGREEMENT OR ANY SUCH DOCUMENT
MAY NOT BE ENFORCED IN OR BY SUCH COURTS, AND THE PARTIES HERETO IRREVOCABLY
AGREE THAT ALL CLAIMS WITH RESPECT TO SUCH ACTION, SUIT OR PROCEEDING SHALL BE
HEARD AND DETERMINED BY SUCH A NEW YORK STATE OR FEDERAL COURT.  THE PARTIES
HEREBY CONSENT TO AND GRANT ANY SUCH COURT JURISDICTION OVER THE PERSON OF SUCH
PARTIES AND OVER THE SUBJECT MATTER OF SUCH DISPUTE AND AGREE THAT MAILING OF
PROCESS OR OTHER PAPERS IN CONNECTION WITH SUCH ACTION, SUIT OR PROCEEDING TO
THE ADDRESS AT THE SIGNATURE PAGE HEREIN OR IN SUCH OTHER MANNER AS MAY BE
PERMITTED BY LAW SHALL BE VALID AND SUFFICIENT SERVICE THEREOF.


2.2.3.      EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. 
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER; (II) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THE
FOREGOING WAIVER; (III) SUCH PARTY MAKES THE FOREGOING WAIVER VOLUNTARILY AND
(IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS SECTION 2.2.



--------------------------------------------------------------------------------

FORM OF EXECUTION VERSION


2.3 Counterparts.  This Agreement may be executed in any number of original or
facsimile counterparts and each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.


2.4 Effect of Headings.  The section headings herein are for convenience only
and are not part of this Agreement and shall not affect the interpretation
thereof.


2.5 Severability.  If any provision of this Agreement shall be invalid, illegal
or unenforceable, the validity, legality or enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby and shall continue in full force and effect.


2.6 Entire Agreement.  The Subscription Agreement, as modified by this
Agreement, constitutes the entire understanding of the parties and supersedes
all prior agreements, understandings, arrangements, promises and commitments,
whether written or oral, express or implied, relating to the subject matter
hereof.


[Signature page follows]



--------------------------------------------------------------------------------

FORM OF EXECUTION VERSION


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.





TRINITY SUB INC.



By:




Name:


Title:



[Signature Page to Amendment of Subscription Agreement]



--------------------------------------------------------------------------------

FORM OF EXECUTION VERSION





[___________]




By:




Name:


Title:



[Signature Page to Amendment of Subscription Agreement]



--------------------------------------------------------------------------------

Exhibit A
Warrant Amendment Proposal


The substantive text of the proposed Warrant Amendment is as follows:




3.1           Warrant Price.  Each Warrant shall, when countersigned by the
Warrant Agent, entitle the Registered Holder thereof, subject to the provisions
of such Warrant and of this Agreement, to purchase from the Company the number
of shares of Common Stock stated therein, at the price of $11.50 per share,, at
such price equal to the Exercise Price described in Exhibit A for such Public
Warrants and Private Warrants, as applicable (each subject to the adjustments
provided in Section 4 hereof and in the last sentence of this Section 3.1. 3.1);
provided, however, that a Public Warrant may not be exercised for a fractional
share, so that only a multiple of four Public Warrants may be exercised at a
given time.  The term “Warrant Price” as used in this Agreement shall mean the
price per shareExercise Price (as specified in Exhibit A hereto) at which shares
of Common Stock may be purchased at the time a Warrant is exercised. The Company
in its sole discretion may lower the Warrant Price at any time prior to the
Expiration Date (as defined below) for a period of not less than twenty (20)
Business Days, provided, that the Company shall provide at least twenty (20)
days prior written notice of such reduction to Registered Holders of the
Warrants and, provided further that any such reduction shall be identical among
all of the Warrants.


****


4.1.2          Extraordinary Dividends. If the Company, at any time while the
Warrants are outstanding and unexpired, shall pay a dividend or make a
distribution in cash, securities or other assets to the holders of the Common
Stock on account of such shares of Common Stock (or other shares of the
Company’s capital stock into which the Warrants are convertible), other than (a)
as described in subsection 4.1.1 above, (b) Ordinary Cash Dividends (as defined
below), (cregular monthly, quarterly or other periodic cash dividends or cash
distributions, (c) any other cash dividend or distribution required to be paid
in order for the Company to qualify or maintain its status as a real estate
investment trust within the meaning of the Internal Revenue Code of 1986, as
amended, or otherwise avoid the imposition of U.S. federal and state income and
excise taxes, so long as the Company qualifies or is seeking to maintain its
status as a real estate investment trust at the time of such cash dividend or
distribution, (d) to satisfy the redemption rights of the holders of the Common
Stock in connection with a proposed initial Business Combination, (de) as a
result of the repurchase of shares of Common Stock by the Company if a proposed
Business Combination is presented to the stockholders of the Company for
approval, (ef) to satisfy the redemption rights of the holders of Common Stock
in connection with a stockholder vote to amend the Company’s amended and
restated certificate of incorporation to modify the substance or timing of the
Company’s obligation to redeem 100% of the public shares of Common Stock if the
Company does not complete the Business Combination within the period set forth
in  the Company’s amended and restated certificate of incorporation or (fg) in
connection with the redemption of public shares of Common Stock upon the failure
of the Company to complete its initial Business Combination and any subsequent
distribution of its assets upon its liquidation (any such non-excluded event
being referred to herein as an “Extraordinary Dividend”), then the Warrant Price
shall be decreased, effective immediately after the effective date of such
Extraordinary Dividend, by the amount of cash and/or the fair market value (as
determined by the Board, in good faith) of any securities or other assets paid
on each share of Common Stock in respect of such Extraordinary Dividend. For
purposes of this subsection 4.1.2, “Ordinary Cash Dividends” means any cash
dividend or cash distribution which, when combined on a per share basis, with
the per share amounts of all other cash dividends and cash distributions paid on
the Common Stock during the 365-day period ending on the date of declaration of
such dividend or distribution (as adjusted to appropriately reflect any of the
events referred to in other subsections of this Section 4 and excluding cash
dividends or cash distributions that resulted in an adjustment to the Warrant
Price or to the number of shares of Common Stock issuable on exercise of each
Warrant) does not exceed $0.50 (being 5% of the offering price of the Units in
the Offering).


****



--------------------------------------------------------------------------------

7.4.3          Mandatory Cash Distribution.  Notwithstanding anything contained
in this Agreement to the contrary, at the Effective Time (as defined in the
Merger Agreement), each Public Warrant issued and outstanding immediately prior
to the Effective Time shall, automatically and without any action by the
Registered Holder thereof, be entitled to receive a cash distribution payable by
or at the direction of the Company as soon as reasonably practicable following
the Effective Time, upon receipt of any documents as may reasonably be required
by the Warrant Agent, in the amount of $1.60.


****
Warrant Certificate


This Warrant Certificate certifies that                    , or registered
assigns, is the registered holder of warrant(s) evidenced hereby (the “Warrants”
and each, a “Warrant”) to purchase shares of Class A common stock, $0.0001 par
value per share (“Common Stock”), of Trinity Merger Corp., a Delaware
corporation (the “Company”). Each Warrant entitles the holder, upon exercise
during the period set forth in the Warrant Agreement referred to below, to
receive from the Company that number of fully paid and non-assessable shares of
Common Stock as set forth below, at the exercise price (the “Exercise Price”) as
determined pursuant to the Warrant Agreement, payable in lawful money (or
through “cashless exercise” as provided for in the Warrant Agreement) of the
United States of America upon surrender of this Warrant Certificate and payment
of the Exercise Price at the office or agency of the Warrant Agent referred to
below, subject to the conditions set forth herein and in the Warrant Agreement.
Defined terms used in this Warrant Certificate but not defined herein shall have
the meanings given to them in the Warrant Agreement.


Each Public Warrant is initially exercisable for one-quarter of one fully paid
and non-assessable share of Common Stock. The Exercise Price per share of Common
Stock for any Public Warrant is equal to $2.875 per one-quarter share ($11.50
per whole share); provided however, that a Public Warrant may not be exercised
for a fractional share, so that only a multiple of four Public Warrants may be
exercised at a given time.


Each Private Warrant is exercisable for one fully paid and non-assessable share
of Common Stock.  The Exercise Price per share of Common Stock for any Private
Warrant is equal to $11.50 per share.


No fractional shares will be issued upon exercise of any Warrant.  If, upon the
exercise of Warrants, a holder would be entitled to receive a fractional
interest in a share of Common Stock, the Company will, upon exercise, round down
to the nearest whole number the number of shares of Common Stock to be issued to
the Warrant holder. The number of shares of Common Stock issuable upon exercise
of the Warrants is subject to adjustment upon the occurrence of certain events
set forth in the Warrant Agreement.


The initial Exercise Price per share of Common Stock for any Warrant is equal to
$11.50 per share. The Exercise Price is subject to adjustment upon the
occurrence of certain events set forth in the Warrant Agreement.


Subject to the conditions set forth in the Warrant Agreement, the Warrants may
be exercised only during the Exercise Period and to the extent not exercised by
the end of such Exercise Period, such Warrants shall become void.


Reference is hereby made to the further provisions of this Warrant Certificate
set forth on the reverse hereof and such further provisions shall for all
purposes have the same effect as though fully set forth at this place.


This Warrant Certificate shall not be valid unless countersigned by the Warrant
Agent, as such term is used in the Warrant Agreement.



--------------------------------------------------------------------------------